UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-7717


CHRISTOPHER D. ELLERBE,

                     Plaintiff – Appellant,

          v.

DENNIS MARSHALL, Assistant Unit Manager; BILLY JEAN WEAVER,
Disciplinary Hearing Officer; HEH, Corrections Officer;
NICHOLSON,   Corrections   Officer;  PRESSLEY,  Corrections
Officer; BENNETT, Corrections Officer; NANCE, Corrections
Officer;   TRIPLETT,    Corrections  Officer;   STURDIVANT,
Corrections Officer; STANBACK, Corrections Officer; GADDY,
Corrections Officer; CAMPBELL, Nurse; EAVES, Nurse; HARRIS,
Nurse;   HINKEL,    Nurse;    KEVIN  T.   KING,   Assistant
Superintendent; SANTA LUCIA, Nurse,

                     Defendants – Appellees,

          and

BOYD BENNETT, Director of Prisons, N.C. Department of
Corrections; E. D. WALLACE, Grievance Examiner; RICK
JACKSON,    Superintendent;   KORY    DALRYMPLE,   Assistant
Superintendent; JERLINE BENNETT, Program Director I; GLENN
KINNEY,   Assistant   Unit  Manager;   GOODWIN,  Corrections
Officer; WYATT, Corrections Officer; MARSDEN, Corrections
Officer; ZIMMERMAN, Corrections Officer; STEVENS, Nurse;
NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,

                     Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00130-RJC)
Submitted:   February 21, 2013            Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher D. Ellerbe, Appellant Pro Se. Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina; Mary
Margaret Dillon, ELLIS & WINTERS, LLP, Cary, North Carolina;
Molly M. Shah, Jerry Howard Walters, Jr., LITTLER MENDELSON PC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               Christopher       D.   Ellerbe     appeals     the    district      court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record    and       find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         Ellerbe    v.     Weaver,    No.       3:10-cv-00130-RJC          (W.D.N.C.

Sept. 20,       2012).      In    addition,      we    deny    Ellerbe’s     motion      to

appoint counsel.           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately        presented      in   the

materials       before    this    court    and    argument         would   not    aid   the

decisional process.



                                                                                  AFFIRMED




                                            3